UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 21-7448


RONALD W. MCGUGAN,

                   Plaintiff - Appellant,

             v.

HAROLD CLARKE; JOHN DOE #1, Warden of Pocahontas; KEVIN PUNTUR,
Current Warden; R. WALZ, Assistant Warden, Pocahontas State Correctional
Center; JOHN DOE #2, Correctional Officer Pocahontas State Correctional Center;
JOHN DOE #3, Correctional Officer Pocahontas State Correctional Center; JOHN
DOE #4, Correctional Officer Pocahontas State Correctional Center; JOHN DOE #5,
Correctional Officer Pocahontas State Correctional Center; JANE DOE #1, Nurse,
Pocahontas State Correctional Center; JANE DOE #2, Nurse or Nurse Assistant,
Pocahontas State Correctional Center; JANE DOE #3, Nurse or Nurse Assistant,
Pocahontas State Correctional Center; JANE DOE #4, Pocahontas State Correctional
Center; JOHN DOE #6, Yard Officer (correctional officer) Pocahontas State
Correctional Center; JOHN DOE #7, Medical Building Correctional Officer,
Pocahontas State Correctional Center; B. WILLIAMS; D. HAMMOND, Unit
Manager, A-Building, Pocahontas State Correctional Center; D. LEE; DR.
MULLINS, Nurse Practitioner, Pocahontas State Correctional Center; DR. SMITH,
Doctor, Pocahontas State Correctional Center; H. E. JOHNSON, Institutional
Investigator, Pocahontas State Correctional Center; JOHN DOE #10, S.I.U.
Investigator, Virginia Department of Corrections; JOHN DOE #11, Sergeant,
Pocahontas State Correctional Center; M. MURPHY, Psychologist Senior,
Pocahontas State Correctional Center; JOHN DOE #12, Department of Corrections
Ombudsman; S. YATES, Health Authority, Pocahontas State Correctional Center;
JOHN DOE #13, Pocahontas State Correctional Center; K. VANCE, Operations and
PREA Compliance Manager, Pocahontas State Correctional Center; MS.
SMALLING, Grievance Coordinator, Pocahontas State Correctional Center; JANE
DOE #5 (GROSS), Pocahontas State Correctional Center; JOHN DOE #14, Sergeant
of A-Building, Pocahontas State Correctional Center; JOHN DOE #15, Sergeant,
Pocahontas State Correctional Center; JOHN DOE #16, Lieutenant, Pocahontas
State Correctional Center; JOHN DOE #17, Lieutenant, Pocahontas State
Correctional Center; JOHN DOE #18, Captain, Pocahontas State Correctional
Center; JOHN DOE #19, Captain, Pocahontas State Correctional Center; JOHN
DOE #20, Major, Pocahontas State Correctional Center; V. SCOTT; JOHN DOE
#22, Counselor of Building A, Pocahontas State Correctional Center; JOHN DOE
#23, Correctional Officer, Pocahontas State Correctional Center; T. HEFFINGER,
Institutional Safety Specialist, Pocahontas State Correctional Center; J. ARMES; J.
GRUBB,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Thomas T. Cullen, District Judge. (7:20-cv-00303-TTC-RSB)


Submitted: December 21, 2021                                Decided: December 27, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Ronald W. McGugan, Appellant Pro Se. Lynne Jones Blain, HARMAN CLAYTOR
CORRIGAN & WELLMAN, Glen Allen, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Ronald W. McGugan seeks to appeal the district court’s order dismissing some, but

not all, of the claims raised in his 42 U.S.C. § 1983 action. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The order McGugan seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the

appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              DISMISSED




                                            3